Case 17-03072-jal      Doc 57     Filed 10/30/18     Entered 10/30/18 13:24:31        Page 1 of 4



                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY


IN RE:                                  )
                                        )
         BULLITT UTILITIES, INC.        )            CASE NO. 15-34000(1)(7)
                                        )
                           Debtor(s)    )
                                        )
         ROBERT W. KEATS, as the        )            AP NO. 17-3072
         Chapter 7 Trustee              )
                                        )
                           Plaintiff(s) )
                                        )
         v.                             )
                                        )
         THE BULLITT COUNTY             )
         SANITATION DISTRICT            )
                                        )
                           Defendant(s) )


                                 MEMORANDUM-OPINION

         This matter is before the Court on Application for Compensation and Expenses for Costs

Incurred by the Trustee (“Application”) in Connection with his Motion to Compel filed by Plaintiff

Robert W. Keats, Chapter 7 Trustee (“Trustee”) for the Bankruptcy Estate of Bullitt Utilities, Inc.

(“BU”). The Court considered the Trustee’s Application, the Objection to the Application filed by

the Defendant, Bullitt County Sanitation District (“BCSD”), and the comments of counsel for both

parties at the hearing held on the matter. For the following reasons, the Court will GRANT the

Application and OVERRULE the Objection of BCSD.
Case 17-03072-jal      Doc 57     Filed 10/30/18      Entered 10/30/18 13:24:31        Page 2 of 4



                                      LEGAL ANALYSIS

       On July 30, 2018, this Court entered an Order granting the Trustee’s Motion to Compel and

for Sanctions against BCSD. The Order stated that BCSD would have to pay the attorneys’ fees and

costs incurred by the Trustee for his counsel, Bingham Greenebaum Doll, LLP’s work in connection

with the Motion to Compel. The Trustee’s counsel submitted supporting time records and seeks

$18,260.50 for work performed in support of the Motion to Compel.

       BCSD objects to three specific areas of the Trustee’s Application. The first is for entries on

March 30, 2018, April 4, 2018, May 1, 2018, May 3, 2018, May 8, 2018 and June 7, 2018, for work

performed by the attorneys related to the Open Records Request made by the Trustee to BCSD.

According to BCSD, the Open Records Request was not related to this Adversary Proceeding and

were improperly included in the Application.

       Counsel for the Trustee explained at the hearing that the BCSD repeatedly rebuffed the

Trustee’s discovery requests, first by subpoena, then by claiming attorney/client privilege and work

product and told the Trustee that any such request would have to be made through an Open Records

Request. The Court overruled the BCSD’s claims of privilege on the documents and required that

the documents be produced. The Court finds that the Open Records Requests were relevant to the

discovery propounded in connection with the Adversary Proceeding and resulted in the Motion to

Compel. The BCSD’s Objection on this basis is meritless.

       Next, BCSD takes issue with four time entries “related to the review and consideration of

the BCSD’s Discovery Responses.” BCSD states that this work was unrelated to the Motion to

Compel.




                                                -2-
Case 17-03072-jal       Doc 57     Filed 10/30/18      Entered 10/30/18 13:24:31        Page 3 of 4



       The Trustee began drafting the Motion to Compel on March 30, 2018. The time entries that

BCSD objects to related to review of BCSD’s Responses to Discovery Requests on April 27, 29, 30

and May 1, 2018. As explained in the Application, these entries were for work performed in

litigating the Motion to Compel and related discovery issues, as well as discussions with BCSD

related to the Motion. The time entries for the dates referenced in the Objection refer to work

performed on the Reply in Support of the Motion to Compel. The Court finds these entries are

related to the Motion to Compel and therefore compensable.

       Finally, BCSD takes issue with two time entries on May 8 and May 31, 2018, because the

Trustee had two attorneys attending hearings on the Motion to Compel. The Trustee contends that

the attorneys’ time on the Application is justified and that the case has been staffed in an efficient

manner.

       This Adversary Proceeding is complex.           The attorneys representing the Trustee are

knowledgeable on the case and in the bankruptcy arena. The time represented on the Application

does not indicate that the attorneys are double billing or duplicating work. The Application

submitted is not indicative of over-reaching or padding of the bill for the work performed.

Accordingly, the Objection on this part of the Application is overruled.


                                          CONCLUSION

       For all of the above reasons, the Application for Compensation and Expenses for Costs

Incurred by the Trustee in Connection with his Motion to Compel, be and hereby is, GRANTED.

An Order incorporating the findings herein accompanies this Memorandum-Opinion.




                                                 -3-
                                                                  Dated: October 30, 2018
Case 17-03072-jal      Doc 57    Filed 10/30/18    Entered 10/30/18 13:24:31      Page 4 of 4



                         UNITED STATES BANKRUPTCY COURT
                                     FOR THE
                          WESTERN DISTRICT OF KENTUCKY


IN RE:                                  )
                                        )
         BULLITT UTILITIES, INC.        )          CASE NO. 15-34000(1)(7)
                                        )
                           Debtor(s)    )
                                        )
         ROBERT W. KEATS, as the        )          AP NO. 17-3072
         Chapter 7 Trustee              )
                                        )
                           Plaintiff(s) )
                                        )
         v.                             )
                                        )
         THE BULLITT COUNTY             )
         SANITATION DISTRICT            )
                                        )
                           Defendant(s) )


                                            ORDER

         Pursuant to the Memorandum-Opinion entered this date and incorporated herein, and the

Court being duly advised in the premises,

         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Application for

Compensation and Expenses for Costs Incurred by the Trustee in Connection with his Motion to

Compel, be and hereby is, GRANTED.




                                                        Dated: October 30, 2018
